Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank of America Corporate Center 100 North Tryon Street Suite 4000 Charlotte, NC 28202-4025 +1 ain +1 ax www.dechert.com FREDERICK H. SHERLEY frederick.sherley@dechert.com +1 irect +1 ax December 16, 2009 V IA E DGAR Filing Desk Securities and Exchange Commission Office of Filings and Information Services Branch of Registrations and Examinations Mail Stop 0-25 treet, NE Washington, DC 20549 Re: HSBC Investor Funds (Registrant) File Nos. 033-07647 and 811-04782 Post-Effective Amendment No. 118 to the Registration Statement on Form N-1A Ladies and Gentlemen: Electronically transmitted for filing pursuant to Rule 485(a) under the Securities Act of 1933, as amended (1933 Act), is Post-Effective Amendment No. 118 to the Registrants registration statement on Form N-1A (Registration Statement) under the 1933 Act and Amendment No. 119 to the Registration Statement under the Investment Company Act of 1940, as amended. This filing is being made for the purpose of incorporating disclosure with respect to a new series of the Registrant. This filing does not affect the currently effective prospectuses and statements of additional information for other series and classes of the Registrants shares. No fee is required in connection with this filing.
